Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to the claimed listing filed on 02/01/2021. 
Applicant’s filing is in response to the final office action mailed on 12/10/2020.
Claimed listing on 02/01/2020 is entered. 
This is the supplement final action for correcting Typo Error on Double Patenting Rejection. 
Response to Arguments

This is in response to the argument remarks filed on 02/01/2021.
- The double patenting in Final Office action has a typo error, and Applicant pointed out this error. 
Examiner response: 
The typo error of using US Patent No. 10,133,564 as it is indicated in the head of the double patenting has been corrected to US10146561B2. Even with this typo, the rationale submitted in the Rejection is clearly indicated with the US Pat. No. US10146561B2 which is patented from the parent of this current Application. 
The Action is corrected, and because it is due to the amendment that made final, this supplement action is made final.
Response to Applicant’s submission as that, Claim 1 is directed to a method and recited as amended in part, ''storing code management software within a read only memory (ROM) coupled to the non-volatile memory”, and Applicant submitted since Windows CE Linear Flash Memory device must also contain the Windows CE kernel image. So in order to implement XIP not code management software, may be stored in ROM, Criss teaches that files associated with an operating system may be stored in ROM, Criss does not
teach or suggest that the files stored in the ROM include code management software.
Examiner’s response:
The claim is first started with “storing code management software within a read only memory (ROM)”.
It should be noted that ROM stores the code only at the manufactory time. ROM cannot store the code at the execution time. The memory technology shows that only “non-volatile memory” type such as EEPROM, Flash that allows code to retain stored information and being used as a ROM for updating purpose.
Using “storing code management software within a ROM” appears the specification has a problem for providing enablement under 35 USC 112, first paragraph if the code is stored at the time of executing the XIP program. Examiner interprets the code being stored by manufactory. The claimed limitation is added without providing inventive purpose, and without being and functioned in the patentable manner. In light of the specification 
“For application management, a variety of application programs including execute-in-place (XIP) applications may need to be stored and executed in the target device. Typically, to execute an application, an executable form of the application is stored along with a database on a flash memory.” In background, and 
“At some point, a database 60 may be loaded in the semiconductor nonvolatile memory 50 in addition to an application 65 according to one embodiment of the present invention. Specifically, the application 65 may be transformed into an executable program which may be stored separately in a non-fragmented manner from the database 60. The database 60 may include program management information for managing the application 65 in one embodiment of the present invention. For execution of the application 65, the database engine 55 may be loaded in the ROM 40 in one case. Furthermore, a reference link 70 may logically link the application 65 with the database 60 within the semiconductor nonvolatile memory 50.”
Examiner note: This is only at manufactory, 
and relied on the definition of ROM, the Examiner interprets a database 60 may be loaded in the semiconductor nonvolatile memory from ROM, and provides the rationale: 
See p. 2: paragraph 5: fourth and fifth bullets: especially with the fourth bullet: the registry information is stored in the LFM. 
‘Database storage. Windows CE databases can be stored and used in-place on Linear Flash Memory cards. Windows CE 2.10 has new APIs for mounting database volumes from locations other than RAM and ROM’ (emphasis added). Thus, with ‘used in-place’ any storing of executable program is executed directly from the LFM, based on the 'registry entries'
See p. 7 paragraph 2/8: “Windows CE version 2.0 and earlier implemented the registry as a RAM based heap file. However, this means that registry information is lost if power is lost to the platform's RAM, a circumstance which forces Windows CE to reload the registry from ROM.”
And:
See p. 8: passage 6/8: “Execute-In-Place (XIP) is the ability to run a program directly from Linear Flash Memory instead of
copying the program into RAM memory and running it from there. To support XIP, a flash device must be linear in nature - meaning it can be mapped into a memory window and read directly through the window as if the Linear Flash Memory were RAM or ROM.”
As thus, the mappings from Microsoft meets the claimed recitation because registry information or  data of Window CE meets code management software since it reloaded from ROM, or at least it stored in the an area of Linear flash Memory at the location similarly like ROM, and this area separately from the XIP program in the manner of “linear”.

It should be noted that the use of Malik is obvious for addressing without moving the registry entries to a volatile memory as recited in the claims. 
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US10146561B2.
For example:
Current claims
Claims in U.S. Patents  US10146561B2
1. A method comprising:

storing within a non-volatile memory:
an executable program in a non-fragmented manner,
registry entries, and
code management software,
wherein the executable program and the registry entries are stored separately within the non-volatile memory; 











storing code management software within a read only memory (ROM) coupled to the non
volatile memory; and


executing the executable program directly from the non-volatile memory based on the code management software without moving the registry entries to a volatile memory.



storing an executable program in a non-fragmented manner in a non-volatile memory;
storing a database including registry information associated with the executable program in the non-volatile memory, wherein the database including the registry information is stored separately from the executable program;
storing a database engine in the non-volatile memory, wherein the database engine includes code management software;
associating the database engine with the database including registry information associated with the executable program;


[Claim 19:
19. The method of claim 17 wherein the database engine is stored on a read only memory coupled to said non-volatile memory.]

executing, by a controller, the executable program directly from the non-volatile memory based on the registry information associated with the executable program without moving the registry information to a volatile memory.




The limitations of US patent US10146561B2 list in the table has found in claim 1 with the indicating execution in the non-volatile memory.
The patent US10146561B2 does not claim specifically in its scope broad scope for 
storing code management software within a read only memory (ROM) coupled to the non
volatile memory, but recited within others (E.g. scope of claim 17, US patent 10146561B2). Although the claims at issue are not identical, they are not patentable distinct from each other.
It would be obvious to one of ordinary skills in the art at the time of filing to include the storing the management software within ROM for utilizing the requirement and computing technology applied in XIP.

Similarly, with regards to current claims 2-20, the limitations of claims 2-20 are read on the limitations in the US patents in combination.





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Microsoft Corporation, "Linear Flash Memory Devices on Microsoft Windows CE 2.1", April 2000, www.msdn.com , 10 pages (Submitted in IDS receipt date 11/27/2018, and hereinafter: Microsoft), in view of Malik, US Pat. No. 6,718,463 B1. 

As per claim 1: Microsoft discloses, 
1. A method comprising:
storing within a non-volatile memory:
an executable program in a non-fragmented manner,
(See Summary: The memory is extended for additional registry and database storage (i.e. Linear Flash Memory: LFM), and see p. 2: second bullet: ‘In addition, users can store user programs and data (code+data) on a linear flash device’)
registry entries, and
(Associate database appears having the same functionality “Database storage” (p. 2, passage 5, fifth bullet) that includes Device manager (see Registry keys p. 5, passage 3). The Device manager uses Registry entries)

wherein the executable program and the registry entries are stored separately within the non-volatile memory; 
(See p. 2: paragraph 5: fourth and fifth bullets: especially with the fourth bullet: the registry information is stored in the LFM. 
‘Database storage. Windows CE databases can be stored and used in-place on Linear Flash Memory cards. Windows CE 2.10 has new APIs for mounting database volumes from locations other than RAM and ROM’ (emphasis added). Thus, with ‘used in-place’ any storing of executable program is executed directly from the LFM, based on the 'registry entries'

base storage. Database storage can include one or more of the following: Registry, Database, (Claimed limitation: 'associated database that includes registry entries'), or user data files managed by the FAT file system".),

storing code management software within a read only memory (ROM) coupled to the non
volatile memory;
(See p. 2: paragraph 5: fourth and fifth bullets: especially with the fourth bullet: the registry information is stored in the LFM. 
‘Database storage. Windows CE databases can be stored and used in-place on Linear Flash Memory cards. Windows CE 2.10 has new APIs for mounting database volumes from locations other than RAM and ROM’ (emphasis added). Thus, with ‘used in-place’ any storing of executable program is executed directly from the LFM, based on the 'registry entries'
See p. 7 paragraph 2/8: “Windows CE version 2.0 and earlier implemented the registry as a RAM based heap file. However, this means that registry information is lost if power is lost to the platform's RAM, a circumstance which forces Windows CE to reload the registry from ROM.”
And:
See p. 8: passage 6/8: “Execute-In-Place (XIP) is the ability to run a program directly from Linear Flash Memory instead of
copying the program into RAM memory and running it from there. To support XIP, a flash device must
be linear in nature - meaning it can be mapped into a memory window and read directly through the
window as if the Linear Flash Memory were RAM or ROM.”

and
executing the executable program directly from the non-volatile memory based on the code management software 
(See p. 2: paragraph 5: fourth and fifth bullets: especially with the fourth bullet: the registry information is stored in the LFM. 
‘Database storage. Windows CE databases can be stored and used in-place on Linear Flash Memory cards. Windows CE 2.10 has new APIs for mounting database volumes from locations other than RAM and ROM’ (emphasis added). Thus, with ‘used in-place’ any storing of executable program is executed directly from the LFM, based on the 'registry entries'
Registry storage, can be stored in a LFM. See p. 9: paragraph 1"The OEM can treat Linear Flash as a single contiguous address space. In this configuration, the Linear Flash may be used for XIP or for database storage. Database storage can include one or more of the following: Registry, Database, (Claimed limitation: 'associated database that includes registry entries'), or user data files managed by the FAT file system".),
Regarding,
without moving the registry entries to a volatile memory.
Microsoft does not explicitly address, when execute-in-place would be “without moving the registry entries to a volatile memory.”
Microsoft shows in booting, the OEM would provide a

Memory into RAM, after the TrueFFS driver has been loaded. The utility would then force a warm-boot of the system, where for XIP, the registry information is once stored into the Flash card. And thus, for booting, the registry information is copied into a volatile memory for either Warm or Cold boot only, but when executes any program in the Flash card, it executes direct from there.
Malik discloses without moving the registry entries to a volatile memory in a boot process (See Malik Figure 3, the registry entries are copied in the flash card ‘PCMCIA’ (col. 3:1020) and this type of flash card is mentioned by Microsoft. For allowing booting from the card, it modifies registry entries of The BIOS in the present invention is modified such that the register entry of the PCMCIA boot drive (or PCMICIA bus adapter) is added to the register file (col. 4:35-59), and thus when booting, the registry entries does not need copied into a volatile as many standard execution.
	Therefore, it would be obvious to an ordinary of skills in the art at the time of filing to combine the teaching of Microsoft with XIP execution in the flash card that it might copy registry entries into a RAM when booting, with the teaching of Malik for modifying registry entries for directing booting/using to benefit user with customization, and it would yield predictable results for the XIP execution without using volatile memory and thus improving faster execution.

As per claim 2: Regarding, 
2. The method of claim 1, further comprising contiguously storing the executable program in a linear fashion.
(Microsoft: Refer to Benefits of Linear Flash Memory to Windows CE in p. 2)

As per claim 3: Regarding, 
3. The method of claim 2, further comprising:
forming a schema of the code management software; and
(Microsoft: p. 2, paragraphs 4, 5, see p. 9, paragraphs 1, 2, and Persistent Databases on Linear Flash in p. 7)
forming an execute-in-place application of the executable program.
(Microsoft: XIP in p. 2)

As per claim 4: Regarding, 
4. (Previously Presented) The method of claim 3, further comprising:
 detecting at a portable device including the non-volatile memory the indication to update the non-volatile memory, where the non-volatile memory is a flash memory; and
responsive to the indication to update the non-volatile memory, 
(Microsoft: p. 5, in The Detection Sequence, in p. 7, paragraphs 4-5, p. 9: paragraph 4, “bootloader program”, etc.,  and in p. 2, refer to Linear Flash device.)
using the execute-in-place application and schema to execute the executable program from the flash memory.
(Microsoft: p. 2, in Benefits of Linear Flash Memory to Windows CE, and refer to XIP and Windows CE databases can be stored and used in-place on Linear Flash Memory cards.)
As per claim 5: Regarding, 
5. (Previously Presented) The method of claim 1, further comprising:
associating, via a reference link, a meta-information database resident in the non-volatile memory with the executable program; receiving the update indication for the non-volatile memory; and
(Microsoft: p. 5, in The Detection Sequence, and Flash PC-Cards and Miniature Cards Entries)
responsive to the update indication, using the meta-information database and the reference link to execute the executable program from the non-volatile memory.
(Microsoft: p. 2, in Benefits of Linear Flash Memory to Windows CE, and refer to XIP and Windows CE databases can be stored and used in-place on Linear Flash Memory cards.)

As per claim 6: Regarding, 
6. The method of claim 5, further comprising:
storing the registry entries in the meta-information database; and
forming a schema of the registry entries in the meta-information database.
(Microsoft: p. 2, paragraphs 4, 5, see p. 9, paragraphs 1, 2, and Persistent Databases on Linear Flash in p. 7)

As per claim 7: Regarding, 
7. The method of claim 6, further comprising:
providing the executable program an execute-in-place application in one or more objects, each of the one or more objects configured to hold a portion of the executable program; and
running the execute-in-place application at the non-volatile memory responsive to using a database engine, the one or more objects, and the schema.
(Microsoft: in Execute-In-Place Functionality, in p. 8-9)

As per claim 8: Regarding, 
8. The method of claim 7, further comprising storing in the database engine the one or more objects in a binary format at a different location than the registry-type information of the meta-information database at the non-volatile memory.
(Microsoft: See the Linear Flash Memory (p. 2: paragraph 5) with Database storage, Windows CE, databases, etc., where the Windows CE is stored in an LFM that is not in the standard file system associated with a CPU. Data objects stored in the LFM are in binary format).

As per claim 9: Regarding, 
9. The method of claim 1, further comprising linking the executable program stored in the non-volatile memory to an associated database.
(Microsoft: in Execute-In-Place Functionality, in p. 8-9)

As per claim 10: Regarding, 
10. The method of claim 7, further comprising directly executing the executable program from the non-volatile memory without copying the one or more objects for reassembly in a random access memory.


As per claims 11-20: Claims are rejected in the same rationale as addressed in claims 1-10 above.
Conclusion
 	 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571) 272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y. Zhen can be reached on (571) 272-3708.  
The facsimile number for the organization where this application or proceeding is assigned is the Central Facsimile number 571-273-8300.  




TTV
February 18, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191